Citation Nr: 0909315	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for skin cancer, including 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The Veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.  

In April 2006, the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board.  Nonetheless, in April 
2007, he withdrew his hearing request.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing to have been withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2008).  

This case was previously before the Board in October 2008 
when it was remanded for additional development and due 
process consideration.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

Skin cancer was initially demonstrated years after service, 
and there is no competent medical evidence of record relating 
skin cancer to the Veteran's service in the military, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Skin cancer, claimed as due to Agent Orange exposure, was not 
incurred in, or aggravated by, active service, nor may such 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in July 2005 and 
November 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claim for service 
connection.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the November 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for skin cancer, 
including as due to Agent Orange exposure.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's skin cancer was incurred during or as a result of 
his military service.  The Board notes that the Veteran did 
not make any complaints during his service or at his 
discharge, and his separation examination report indicates 
that the Veteran had a normal clinical evaluation of the skin 
and lymphatic system.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at 
his discharge from service, as he is now alleging, then he 
would have at least mentioned this during his military 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
diagnosed with a skin cancer in 2000, over 29 years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's skin cancer to his military service.  
In this regard, the record establishes that the Veteran 
served in Vietnam during the Vietnam Era.  As such, it is 
conceded that he was exposed to Agent Orange during service.  
However, the Veteran's current skin cancer is not a 
presumptive disease associated with such exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
As discussed below, his skin cancer has not otherwise been 
shown to be etiologically related to service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3rd 
1039, 1045 (Fed. Cir. 1994).  

The Board acknowledges that B. C. F., M.D. opined in an 
August 2006 letter that the Veteran's skin cancer may be 
related to his service, including exposure to Agent Orange.  
However, Dr. F did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the Veteran's skin cancer was related to his service.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the probative value of the Veteran's treating 
provider's opinion is diminished.  

In contrast, the December 2008 VA examiner concluded that the 
Veteran's current skin cancer was unrelated to his military 
service.  The VA examiner noted the Veteran's current skin 
cancer was not caused or aggravated by the Veteran's military 
service, including any Agent Orange exposure.  The VA 
examiner noted that the Veteran's current skin cancer, 
diagnosed as basal cell carcinoma and squamous cell 
carcinoma, is unrelated to his service, as the Veteran did 
not have any malignant or pre-malignant skin lesions during 
his military service or within one year of his discharge from 
service.  The VA examiner also noted that the Veteran's 
lesions had their onset approximately 6 months prior to their 
removal, which, given the length of time since the Veteran's 
service, rendered it unlikely that the Veteran's skin cancer 
was related to his service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   The 
December 2008 VA examination report indicates that the VA 
examiner reviewed the Veteran's entire claims folder prior to 
finding that it was unlikely that the Veteran's current skin 
cancer was related to his military service.  The VA 
examiner's opinion has significant probative weight since the 
opinion was based on a review of the complete record, and the 
VA examiner not only considered the Veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See  Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The only evidence portending that the Veteran's skin cancer 
is related to his military service, comes from him 
personally.  As a layperson, the Veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Entitlement to service connection for skin cancer, including 
as due to Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


